DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120 (see Fig. 4A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 (see at least [00023]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 14 and 17 recite the limitation wherein the thermal insulation package has an air permeability of “at least 37 seconds”. However, the embodiments provided in the instant specification are shown to have an air permeability of 36.74 seconds (see [00039]) which falls below the range claimed. Therefore, the specification does not provide support for a thermal insulation package wherein the air permeability is in the claimed range. 

The disclosure is further objected to because of the following informalities: 
The abstract provided is the front page of the WIPO document corresponding to the instant application and therefore includes extraneous information. Per 37 C.F.R. 1.72, a brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. See MPEP § 608.01(b). 
Appropriate correction is required. 






Claim Objections
Applicant is advised that should Claim 20 be found allowable, Claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between the instant claims is the recitation of “at least one insulation package” in Claim 20 vs the recitation of “at least one thermal insulation package” in Claim 23. However, since the garments of both claims include a “thermal insulation material” it is the Examiner’s position that the subject matter of both claims are substantially duplicated. 
The above advisory is also noted for each of the corresponding dependent claims including Claims 21 and 24, Claims 22 and 25, and Claims 29 and 30 which depend from Claims 20 and 23 respectively and provide identical dependent limitations. 

Claims 21-22 and 24-25 are objected to because of the following informalities: the preambles of the claims at hand do not match the preamble of the claim from which they depend. 
Claims 21-22 depend from Claim 20 which is directed to a garment. Therefore, it is the Examiner’s position that the preambles of the Claims 21-22 should instead read “The garment of Claim 20” (see, for example, Claim 29). Likewise, Claims 24-25 depend from Claim 23 which is directed to a garment. Therefore, it is the Examiner’s position that the preambles of the claims should instead read “The garment of Claim 23” (see, for Example, Claim 30).
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims at hand recite the limitation wherein the thermal insulation package “has an air permeability of at least 37 seconds”. The manner in which said air permeability is determined is not provided in the instant claims. However, an observed air permeability is highly dependent on the conditions in which an article is tested. 
The Examiner notes that the specification provides support for an air permeability test of one specific embodiment of the thermal insulation package wherein the permeability determined according to FED-STD-191A Method 5452 was 36.74 seconds (see [00039]). However, the specification does not indicate that all thermal insulation packages according to the invention are testing using said method. Likewise, the specification does not suggest the manner in which a permeability of 37 seconds or greater is determined. Therefore, the metes and bounds of the claim are unclear.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 15-16 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (US 5,102,711 A), hereinafter "Keller".
Regarding Claims 11-13, Keller teaches a thermal insulation package (see Fig. 1 & Col. 3, lines 22-38) comprising a first porous polymer membrane layer (22a) and a second porous polymer membrane layer (22b) wherein both membrane layers are a porous, expanded polytetrafluoroethylene film. Keller also teaches a padding material (21) encapsulated by said first and second porous polymer membrane layers (see Fig. 1) and a sealed region (25) surrounding said padding material. As seen in Fig. 1, the sealed region (25) consists of layers 22a and 22b which are formed of a water-impermeable material (see Col. 3, lines 26-28) and therefore, the sealed region is regarded to be a waterproof sealed region. 
The padding material (21) of Keller is considered a thermal insulation material at least because the padding is not indicated as conductive and thus the material must be an insulator to some extent. Furthermore, Keller suggests the composite material may be useful as thermal insulation in wearing apparel (see Col. 4, lines 49-50). 

Regarding Claims 15-16, Keller teaches a thermal insulation package (see Fig. 1 & Col. 3, lines 22-38) comprising two porous polymer membrane layers (22a & 22b) wherein both membrane layers are a porous, expanded polytetrafluoroethylene film. Keller also teaches a padding material (21) encapsulated by said porous polymer membrane layers (see Fig. 1) and a sealed region (25) surrounding said padding material. As seen in Fig. 1, the sealed region (25) 
The padding material (21) of Keller is considered a thermal insulation material at least because the padding is not indicated as conductive and thus the material must be an insulator to some extent. Furthermore, Keller suggests the composite material may be useful as thermal insulation in wearing apparel (see Col. 4, lines 49-50). 

Regarding Claim 26, Keller teaches the thermal insulation package according to Claim 11 above wherein the waterproof sealed region (25) is free from insulation (padding 21) (see Fig. 1). 

Claim Rejections - 35 USC § 102/103
Claims 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Keller et al. (US 5,102,711 A), hereinafter "Keller", or in the alternative, under 35 U.S.C. 103 as obvious over Keller et al. (US 5,102,711 A), as applied to Claims 11 and 15 above, in view of Asano et al. (EP 2708353 B1), hereinafter “Asano”.
Regarding Claims 14 and 17, Keller teaches the thermal insulation package according to Claims 11 and 15 above but appears silent with respect to the property wherein said thermal insulation package has an air permeability of at least 37 seconds. However, the claimed property is deemed to flow naturally from the teachings of the prior art since Keller teaches an invention with substantially similar structure and chemical composition as that of the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicant to prove otherwise. 
Furthermore, in the analogous art of waterproof composite textiles comprising porous polytetrafluoroethylene films (see [0033]), Asano teaches that it was known in the art at the time of the claimed invention the desired air permeability for such textiles is in the range of 50-1000 seconds when determined by JIS L 1096 B method (see Claim 1). Therefore, in the event it is determined that the thermal insulation package of Keller does not inherently possess the property wherein the air permeability is at least 37 seconds, it would have been obvious to one of ordinary skill in the art to modify the structure of Keller such that the air permeability is at least 37 seconds, such as 50-1000 seconds as suggested by Asano since Asano teaches that such a permeability is suitable for said waterproof composite textiles with applications in sportswear, rain apparel, etc. (see [0002]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 18-19 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 5,102,711 A), hereinafter "Keller", as applied to Claims 11, 15, and 26 above. 
Regarding Claims 18-19 and 27, Keller teaches the thermal insulation package according to Claims 11 and 15 above. Keller also teaches that it is desirable to divide the composite into smaller units or cells through quilting or embossing which is useful in preventing shifting and in protecting each cell from water which may enter through a hole or defect in adjacent cells (see Col. 3, lines 46-50). Furthermore, Keller suggests that the quilted composite can be manufactured by sealing the edges of the cells to completely encompass the passing (see Col. 3, lines 54-56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the thermal insulation package of Keller according to Claims 11 and 15 above by forming smaller cells within the larger insulation package wherein each cell is sealed around the edges to completely encompass the padding for the benefits of 
Concerning Claims 18-19, such a modification would yield an insulation construct comprising a plurality of thermal insulation packages according to Claims 11 and 15 above. 
Concerning Claim 27, such a modification would yield the thermal insulation package according to Claim 11 above wherein the thermal insulation package is an insulation construct comprising more than one thermal insulation packages interconnected by waterproof sealed regions.

Regarding Claim 28, Keller teaches the thermal insulation package according to Claim 26 above. Keller also teaches that it is desirable to divide the composite into smaller units or cells through quilting or embossing which is useful in preventing shifting and in protecting each cell from water which may enter through a hole or defect in adjacent cells (see Col. 3, lines 46-50). Furthermore, Keller suggests that the quilted composite can be manufactured by sealing the edges of the cells to completely encompass the passing (see Col. 3, lines 54-56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the thermal insulation package of Keller according to Claim 26 above by forming smaller cells within the larger insulation package wherein each cell is sealed around the edges to completely encompass the padding for the benefits of decreasing padding shifting and isolation of cells to prevent leaks in one cell from migrating to others. The limitation wherein the edges are sealed to completely encompass the padding is regarded to suggest that no padding (thermal insulation) is included in the waterproof sealed regions between each cell. 


Claims 20-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 5,102,711 A), hereinafter "Keller", in view of Bury (US 2006/0195964 A1) and Bell (US 4,497,071 A).
Regarding Claims 20-22 and 29, Keller teaches a thermal insulation package (see Fig. 1 & Col. 3, lines 22-38) comprising a first porous polymer membrane layer (22a) and a second porous polymer membrane layer (22b) wherein both membrane layers are a porous, expanded polytetrafluoroethylene film. Keller also teaches a padding material (21) encapsulated by said first and second porous polymer membrane layers (see Fig. 1) and a sealed region (25) surrounding said padding material. As seen in Fig. 1, the sealed region (25) consists of layers 22a and 22b which are formed of a water-impermeable material (see Col. 3, lines 26-28) and therefore, the sealed region is regarded to be a waterproof sealed region. 
The padding material (21) of Keller is considered a thermal insulation material at least because the padding is not indicated as conductive and thus the material must be an insulator to some extent. Furthermore, Keller suggests the composite material may be useful as thermal insulation in wearing apparel (see Col. 4, lines 49-50). 
Keller does not teach an insulation package comprising a stich line. However, in the analogous art of multilayered insulating materials, Bury teaches a material (see [0028] and Fig. 2) with outer faces (26 & 28) and intermediate insulation layer (32) wherein stitching (22) joins the layers together at point (34). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the insulation package of Keller by including stitching along the seams wherein the porous polymer membranes are connected since Bury suggests that stitched seams are suitable for joining the outer layers of a composite insulating material. One of ordinary skill in the art would have reasonably expected the insulating material of Keller to maintain its respective properties while benefiting from an additional mechanism to tie the outer layers (the porous polymer membranes) together. 


Regarding Claims 23-25 and 30, Keller teaches a thermal insulation package (see Fig. 1 & Col. 3, lines 22-38) comprising two porous polymer membrane layers (22a & 22b) wherein both membrane layers are a porous, expanded polytetrafluoroethylene film. Keller also teaches a padding material (21) encapsulated by said porous polymer membrane layers (see Fig. 1) and a sealed region (25) surrounding said padding material. As seen in Fig. 1, the sealed region (25) consists of layers 22a and 22b which are formed of a water-impermeable material (see Col. 3, lines 26-28) and therefore, the sealed region is regarded to be a waterproof sealed region. 
The padding material (21) of Keller is considered a thermal insulation material at least because the padding is not indicated as conductive and thus the material must be an insulator to some extent. Furthermore, Keller suggests the composite material may be useful as thermal insulation in wearing apparel (see Col. 4, lines 49-50). 
Keller does not teach an insulation package comprising a stich line. However, in the analogous art of multilayered insulating materials, Bury teaches a material (see [0028] and Fig. 
Keller in view of Bury teaches the thermal insulation package according to the instant claims. Keller also suggests that the insulation material is useful as a thermal insulation in wearing apparel (see Col. 4, lines 49-50) but the combination does not explicitly teach a garment comprising at least one of said thermal insulation packages wherein the at least one insulation package is present in the garment as an insert. In the analogous art of garments comprising insulating materials, Bell teaches a jacket comprising a zippered closure to enable insertion of an insulating member to protect a large portion of the abdomen and chest area (see Abstract & Col. 3, lines 2-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the garment of Bell with the thermal insulation package material taught by Keller in view of Bury as the insulation insert. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789